Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of Aladdin Knowledge Systems Ltd. (Form S-8), relating to Aladdin Knowledge Systems Ltd. Worldwide 2003 Share Option Plan, of our report dated July 2, 2007, relating to the financial statements of Aladdin Europe Ltd. for the year ended December 31, 2006, with respect to the consolidated financial statements of Aladdin Knowledge Systems Ltd. included in its Annual Report (Form 20-F) for the year ended December 31, 2006, filed with the Securities and Exchange Commission. /s/ Blick Rothenberg BLICK ROTHENBERG 12 York Gate Chartered AccountantsRegent’s Park Registered Auditors
